UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-1953



VENNA L. SPENCER,

                                               Plaintiff - Appellant,

          versus


MORNINGSIDE   POLICE     DEPARTMENT;   TOWN   OF
MORNINGSIDE, MD,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
01-3746-PJM)


Submitted:   November 21, 2002          Decided:     November 27, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Venna L. Spencer, Appellant Pro Se. Daniel Karp, ALLEN, KARPINSKI,
BRYANT & KARP, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Venna Spencer appeals the district court’s order granting

Defendants’   motion    for    summary   judgment   in   this   employment

discrimination action.        We have reviewed the record and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.   See Spencer v. Morningside Police Dep’t, No. CA-

01-3746-PJM (D. Md. July 30, 2002). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                  AFFIRMED




                                     2